Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a circuit, comprising: a capacitor-drop power supply that includes a series combination of a resistor and a first capacitor, the capacitor-drop power supply including an output, and the capacitor-drop power supply adapted to be coupled to a light source; a second capacitor coupled to the output of the capacitor-drop power supply; a switch coupled in parallel with the series combination of the resistor and the first capacitor and particularly including “an active clamp circuit coupled to the capacitor-drop power supply, the active clamp circuit having an output coupled to the capacitor-drop power supply, the active clamp circuit configured to cause current to continuously flow through at least one of the switch or the series combination of resistor and first capacitor regardless of a magnitude of the voltage across the second capacitor”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-9 are allowable since they are dependent on claim 1).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a circuit, comprising: a capacitor-drop power supply that includes a series combination of a resistor and a first capacitor, the capacitor-drop power supply including an output, and the capacitor-drop power supply adapted to be coupled to a light source; a second capacitor coupled to the output of the capacitor-drop power supply and particularly including “ an active clamp circuit coupled to the capacitor-drop power supply, the active clamp circuit configured to: cause the capacitor-drop power supply to operate in a first state responsive to a voltage across the second capacitor being less than a reference voltage, and in the first state, the capacitor-drop power supply provides charging current to the second capacitor; and cause the capacitor-drop power supply to operate in a second state responsive to a voltage across the second capacitor being greater than the reference voltage, and in the second state, the capacitor-drop power supply provides a current path through at least one of the switch or the series combination of resistor and first capacitor and, while the capacitor-drop power supply is in the second state, the second capacitor does not receive current ”, in combination with the remaining claimed limitations as recited in claim 10 (claims 11-16 are allowable since they are dependent on claim 10).
Prior art of record fails to disclose or fairly suggest, alone or in combination, a circuit, comprising: a resistor; a first capacitor coupled in series with the resistor; a first diode coupled to the first capacitor; a second diode coupled to the resistor; a first transistor coupled to the first diode, the first transistor having a control input; a second transistor coupled to the second diode, the second transistor having a control input; a second capacitor coupled to the first and second diodes and to the first and second transistors and particularly including “a comparator having an input and an output, the input coupled to the second capacitor and the output coupled to the control inputs of the first and second transistors; and a transceiver coupled to the second capacitor, the transceiver having an output coupled to the control input of the switch”, in combination with the remaining claimed limitations as recited in claim 17 (claims 18-19 are allowable since they are dependent on claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 
 
/Minh D A/
Primary Examiner
Art Unit 2844